Kish, P. J.
1. An. agency to purchase a certain execution does not comprehend an agency to purchase land upon which such execution has been levied (Akers v. Kirk, 91 Ga. 590), and evidence tending to show agency for the former purpose only is not competent to establish it for the latter.
2. It is well settled that agency can not be proved by the mere declarations, either spoken or written, of the alleged agent.
3. In accordance with the principles above announced, the court properly excluded the declarations of the alleged agent and the evidence of his authority to purchase the execution.
á. There being no evidence that the alleged agent of the defendant had any authority to bind him by the contract for the purchase of the land' sued on, the court did not err in granting a nonsuit.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.